Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6224542) in view of Chan (US20060181768), in view of Hoffman (US8808164).
Regarding claim 1, Chang teaches a medical observation apparatus comprising:
an imaging control circuitry (CCU, 4) that controls a zoom function of an imaging device (endoscopic camera) on a basis of a first toggle operation (via #14 or speech or joystick) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (col. 3,lines 19-25), wherein
the imaging control circuitry (CCU, 4) controls the zoom function (col. 5, lines 5-35) so that the electronic zoom is executed on a predetermined region (target area) in a medical captured image (60) captured by the imaging device (col. 5,lines 36-
As discussed above, Chang discloses an endoscope which has a scope (2) that has a series of lenses within the scope (col. 3, lines1-5). As discussed by Chang in col. 2, lines 41-60, scopes can be moved back and forth to perform optical zooming. Chang uses voice command or input tools (buttons, pendants, or other devices) that can change imaging from using a manual optical imaging/ zooming to digital zoom. Further, applicant amended claims to include the recitation “circuitry” instead of “section”, however, the term circuitry still broadly encompass the above claim interpretation and the user manipulating the computer(CCU) with input tools represent circuitry that controls the zooming. (Applicant’s claim fails to include any particular structure, such as a hand held controller with toggling button or foot pedal or joy stick. The claims mostly recite function in which the Chang device is capable of performing the function.) 
	and, wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously- Change teaches the voice control, joystick or other control device to focus on a target, switch between zoom levels and that zoom can be performed at a preset rate of one increment per second (col. 5, lines 55-67 and col. 6, lines 34-56). Thus, the control device can start and stop the digital zooming by verbal command or toggle from the user (i.e. after an increment, the digital zooming can be stopped-discontinued, and the optical zoom remains.); and wherein the imaging control circuitry (CCU, 4) cancels the electronic zoom on a basis of a second toggle operation (voice control cancelation) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom (col. 5,lines, 25-35 and col. 6, lines 24-33), and a lower magnification is used during the optical zoom to wherein the imaging control circuitry sets the predetermined region (target area) on  a basis of a gaze position of a detection target of a gaze detection sensor on the display screen from at a time when the first toggle operation was detected. 
Chang teaches the toggle to change between optical zoom and electronic zoom. Although, Chang fails to specifically disclose controlling the zoom such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom. 
	Chan et al teaches imaging control method using optical and electronic zooming wherein the imaging control circuitry cancels the electronic zoom on a basis of an operation (manually or automatically) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (see paragraph 26 and fig 6). 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control the zoom use an lower optical magnification, since Change can switch between optical and electronic zoom at the user request and perform zooming according to users demands; and Chan teaches switching from an electronic zoom image to commence further zooming using optical zoom with a lower magnification to provide a clear and focused image to the user. 
 Chang further teaches the medical observation apparatus wherein the medical captured image (60) is displayed on a display screen, and the imaging control circuitry (CCU, 4) sets the predetermined region (target area) based the user input. However, Chang-Chan combination fails to specifically disclose an embodiment wherein the predetermined region is set on a basis of a gaze position of a detection target of a gaze detection sensor on the display screen from when the first toggle operation was detected.
In the same field of endeavor, Hoffman teaches a medical observation apparatus comprising: an imaging control circuitry (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the medical captured image is displayed on a display screen (154, 164-col. 3,lines 20-25), and the imaging control circuitry (150) sets the predetermined region on a basis of a gaze position of a detection target of a gaze detection sensor (col. 7,lines 50-55 and col. 21, lines 1-20; figure 4a) on the display screen from at a time when the first toggle operation was detected. (Note: “at a time when” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed.  Chang- Chan combination teaches that user selection via manual or automatic program based on the changing of the mode for zooming. Hoffman clearly teaches the area/region is based on the user gaze while using the electronic zoom mode and choosing zooming magnification (1x or 2x …) by the user at a time of digital zooming). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chang-Chan combination to include this feature, as a known methodology for detecting the user’s field of view and interest; and ensures the user/doctor area of interest is clearly and synchronously displayed when using the robotic tools which would be critical in a diagnosis of a human patient. 
Regarding claim 2, the medical observation apparatus according to claim 1, wherein the predetermined region (target area) is a region set in advance with respect to the medical captured image (60; col. 6,lines 25-30-figure6).

Regarding claim 5, Chang-Chan combination fails to teach the medical observation apparatus according to claim 1, wherein the imaging control circuitry (150) detects a treatment tool from the medical captured image from when the first toggle operation was detected, and sets the predetermined region on a basis of a position corresponding to the treatment tool in the medical captured image.
	However, detecting the location of treatment tools in medical captured images is known the art.
 	In the same field of endeavor, Hoffman teaches  an imaging control section (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control section controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical captured image captured by the imaging device (endoscopic camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65); wherein the imaging control circuitry detects a treatment tool (101a, 101c) from the medical captured image from when the first toggle operation was detected (col. 7, lines 50-55), and sets the predetermined region on a basis of a position corresponding to the treatment tool in the medical captured image (col. 21,lines 1-30 and 49-55; col. 22, lines 53-64). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the tools are properly positioned with the body. 

Regarding claim 11, the medical observation apparatus according to claim 1, wherein the first toggle operation (via #14) is an operation performed on an operating device (endoscopic camera) external to the medical observation apparatus (on the head of the camera and not the optical scope), and
the imaging control circuitry (CCU) controls the zoom function on a basis of an operation signal output from the external operating device in response to the first toggle operation (col. 5,liens 5-35).
Regarding claim 12, the medical observation apparatus according to claim 1, wherein the first toggle operation is a speech operation (voice control) performed on a speech input device(VCS, 10), and
the imaging control circuitry (CCU, 4) executes a speech recognition process on a speech signal output from the speech input device, and controls the zoom function on a basis of a recognition result of the first toggle operation (col. 6,lines 33-57).
Regarding claim 14, the medical observation apparatus according to claim 13, wherein the second toggle operation is an operation performed on an operating device (endoscopic camera) provided in the medical observation apparatus, and
the imaging control circuitry (CCU, 4) cancels the electronic zoom on a basis of an operation signal output from the operating device in response to the second toggle operation (col. 5,lines 25-35 and col. 6, lines 24-33).
Regarding claim 15, the medical observation apparatus according to claim 13, wherein the second toggle operation is an operation performed on an operating 
Regarding claim 16, the medical observation apparatus according to claim 13, wherein the second toggle operation is a speech operation performed on a speech input device (12), and
the imaging control circuitry (CCU, 4) executes a speech recognition process on a speech signal output from the speech input device, and cancels the electronic zoom on a basis of a recognition result of the second toggle operation (col. 5,liens 6-35 and col. 6,lines 34-57).
Regarding claim 17, Chang teaches other devices can be coupled to the medical observation apparatus according to claim 1. However Chang-Chan combination fails to specifically disclose the other devices comprises: an arm including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device supported by the arm.
In the same field of endeavor, Hoffman teaches a medical observation apparatus comprising: an imaging control circuitry (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control section controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical captured image captured by the imaging device (endoscopic camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65); 
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 

Claims 1- 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 8808164) in view of Melder et al (US20120162401), in view of ) in view of Chan (US20060181768).
Regarding claim 1, Hoffman teaches a medical observation apparatus comprising: an imaging control circuitry (150) that controls a zoom function (col. 7, lines 47-51) of an imaging device on a basis of a first toggle operation (via control handles 160 and buttons) that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom, wherein the imaging control circuitry controls the zoom function so that the electronic zoom is executed on a predetermined region (direction of gaze or tool placement or region of interest-col. 9,lines 45-67) in a medical captured image captured by the imaging device (endoscopic camera), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (digital zoom requested by the surgeon- col. 25,31-67 and col.26,lines 60-65),
and, wherein the imaging control circuitry controls magnification of the electronic zoom discontinuously and controls magnification of the optical zoom continuously- Hoffman teaches the voice control, mouse or zoom buttons to focus “at a time” when the first toggle operation was detected (Note: “at a time when” references a relative time that the user has selected digital zooming and the target area/predetermined region is displayed.  Chang- Chan combination teaches that user selection via manual or automatic program based on the changing of the mode for zooming. Hoffman clearly teaches the area/region is based on the user gaze while using the electronic zoom mode and choosing zooming magnification (1x or 2x …) by the user at a time of digital zooming).
	However, Hoffman doesn’t specifically disclose the electronic zoom is controlled discontinuously; and wherein the imaging control circuitry cancels the electronic zoom on a basis of a second toggle operation that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom 
In the same field of endeavor, Melder et al teaches a medical observation apparatus (32) comprising: imaging control circuitry (50,52,54) that controls a zoom function of an imaging device on a basis of a first toggle operation that toggles from a mode that controls an optical zoom to a mode that controls an electronic zoom (see paragraph 40), wherein the imaging control circuitry controls the zoom function so that the electronic zoom is executed on a predetermined region in a medical captured image captured by the imaging device (see paragraph 40-41), at an optical magnification of an optical system of the imaging device corresponding to when the first toggle operation was detected (at a time), and 
Hoffman-Melder combination teaches the toggle to change between optical zoom and electronic zoom at time. Although, Hoffman-Melder combination fails to specifically disclose controlling the zoom such that a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom. 
	Chan et al teaches imaging control method using optical and electronic zooming wherein the imaging control circuitry cancels the electronic zoom on a basis of an operation (manually or automatically) that toggles from the mode that controls the electronic zoom to the mode that controls the optical zoom and a lower magnification is used during the optical zoom to locate an area to be zoomed than the magnification used during electric zoom (see paragraph 26 and fig 6). 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to control the zoom use an lower optical magnification, since Hoffman-Melder combination can switch between optical and electronic zoom at the user request and perform zooming according to users demands; and Chan teaches switching from an electronic zoom image to commence further zooming using optical zoom with a lower magnification to provide a clear and focused image to the user. 

Regarding claim 3, the medical observation apparatus according to claim 2, wherein the region set in advance is a region centered on a center position of the medical captured image (col. 18, lines 25-60).
Regarding claim 5, the medical observation apparatus according to claim 1, wherein the imaging control circuitry detects a treatment tool (101a, 101c) from the medical captured image from when the first toggle operation was detected (col. 7, lines 50-55), and sets the predetermined region on a basis of a position corresponding to the treatment tool in the medical captured image (col. 21, lines 1-30 and 49-55; col. 22, lines 53-64).
Regarding claim 6, Hoffman teaches the medical observation apparatus according to claim 5, wherein the imaging control circuitry (150) estimates a position of an affected area relative to the position of the treatment tool in the medical captured image, and treats the estimated position of the affected area as the position corresponding to the treatment tool. Hoffman uses position sensor data to provide position information to the controller based on the surgeons gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
estimates an intermediate position between the pair of retractors as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeons gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 8, Hoffman teaches the medical observation apparatus according to claim 6, wherein the treatment tool is an energy treatment tool (see col. 5,lines 1-12), and the imaging control circuitry estimates a front edge position of the energy treatment tool as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeons gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention 
Regarding claim 9, Hoffman teaches the medical observation apparatus according to claim 6, wherein the treatment tool is forceps (see figure 1b and 5-col. 5, lines 3-11), and the imaging control circuitry estimates a front edge position of the forceps as the position of the affected area. As discussed in claim 6, Hoffman uses position sensor data to provide position information to the controller based on the surgeons gaze or voice or movement to position the treatment tool in the medical captured image, and for surgeon to treat the estimated position of the affected area as the position corresponding to the treatment tool (see col. 21, lines 19-25, col. 6, lines 1-11, col. 5, lines 22-31 and col. 7, lines 41-55). Although, Hoffman-Melder-Chan fails to specifically disclose using positioning “estimates” to determine tool relationship to the affected area, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since some positional calculations are based on some amount of positional estimations and would be a functionally equivalent positional methodology.
Regarding claim 17, the medical observation apparatus according to claim 1, wherein an arm (158B, 156) including a plurality of links joined to each other by one or a plurality of joint sections; and the imaging device (101B) supported by the arm (see figure 1A).
Regarding claim 18, the method is substantially equivalent to claim 1. See Examiner’s notes in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doi et al (US20100317920) teaches an endoscope with zoom window.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

AMH